Electronically Filed
                                                         Supreme Court
                                                         SCWC-13-0006069
                                                         22-SEP-2016
                                                         09:53 AM



                            SCWC-13-0006069

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


  BANK OF AMERICA, N.A., SUCCESSOR BY MERGER TO BAC HOME LOANS
     SERVICING, LP FKA COUNTRYWIDE HOME LOANS SERVICING LP,
                 Respondent/Plaintiff-Appellee,

                                  vs.

                      CHARITO LABRADOR HERMANO,
                   Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-13-0006069; CIVIL NO. 12-1-0276-01)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
  (By: Nakayama, Acting C.J., McKenna, Pollack, and Wilson, JJ., and
      Circuit Judge Kubo, in place of Recktenwald, C.J., recused)

          Petitioner/Defendant-Appellant Charito Labrador

Hermano’s application for writ of certiorari filed on August 8,

2016, is hereby rejected.

          DATED:    Honolulu, Hawai#i, September 22, 2016.

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson

                                /s/ Edward H. Kubo, Jr.